The Honorable George Hopkins State Senator Route 1, Box 488 Donaldson, AR 71941
Dear Senator Hopkins:
This is in response to your request for an opinion concerning the different millage rates in the Gurdon School District. Specifically, you have noted that most of what was the former Okolona School District was "merged" into the existing Gurdon School District.  A problem has arisen in that the millage rate in the former Okolona School District was 32 mills, and the millage rate in the Gurdon School District was 20 mills.  Taxpayers in the former Okolona District and the former Gurdon District, who are now all members of the new Gurdon district, are currently paying these different millage rates.  In light of the fact that your constituents in the former Okolona district are paying a higher rate than other taxpayers in what is now the same district, you inquire as to the validity of such an apparent inequity.
It is my opinion that resolution of your question is controlled by the Arkansas Supreme Court's decision in Atkinson, Clerk v. El Dorado School District No. 15, 267 Ark. 212, 590 S.W.2d 5 (1979), and that under that decision, maintenance of the separate millage rates is lawful until the next annual school election, where all members of the newly "merged" district will be entitled to vote.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.